Citation Nr: 0906958	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the right hip, prior to May 
16, 2008.

2.  Entitlement to an increased rating for residual scarring, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that granted a separate 10 percent 
rating for residual scarring from a gunshot wound, effective 
April 2004.  In addition, the RO confirmed and continued the 
40 percent rating in effect for the residuals of a gunshot 
wound to the right hip.  Based on the receipt of additional 
evidence, in a February 2008 rating action, the RO assigned a 
20 percent evaluation for residual scarring, effective April 
2004.  

The Board also notes that, in a July 2008 rating decision, 
the RO increased the evaluation assigned for the residuals of 
a gunshot wound to the right hip to 50 percent, effective May 
16, 2004.  Inasmuch as the 50 percent rating is the maximum 
schedular evaluation under Diagnostic Code 5317 (2008) or any 
other pelvic girdle and thigh muscle injury Diagnostic Codes, 
and in light of the Veteran's August 2008 letter in which he 
requested that an earlier effective date be assigned for the 
50 percent evaluation, the Board believes that the issues 
before it are characterized as set forth on the cover page.


FINDINGS OF FACT

1.  The Veteran's right hip disability is manifested by pain, 
fatigability, weakness and limitation of motion.  

2.  Prior to May 16, 2008, it was not more than moderately 
severe.

3.  The area covered by the Veteran's hip scar is more than 
12 square inches, but less than 72 square inches.




CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for residuals of a 
gunshot wound to the right hip, prior to May 16, 2008, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2008).

2.  A rating in excess of 20 percent for residual scarring is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a June 2004 letter, issued prior to the rating decision on 
appeal, and in a February 2008 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The letters informed the Veteran he could 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  See Vazquez, supra.

In addition, March 2006 and May 2008 letters advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of impairment for his claimed 
conditions, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The March 2006 
letter also advised the appellant of the evidence needed to 
establish an effective date.  The May 2008 letter advised the 
Veteran of the relevant rating criteria for the disabilities 
on appeal.  The case was last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing written 
argument and responding to notices.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

	I.  Residuals of a gunshot wound to the right hip

The Veteran is service connection for residuals of a gunshot 
wound under Diagnostic Code 5317.  Under that code, for 
Muscle Group XVII (pelvic girdle group 2), a 40 percent 
rating requires moderately severe injury.  A 50 percent 
rating requires severe injury.  Pelvic girdle group 2 
involves:  (1) Gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus.  The function of this group involves:  
Extension of hip (1); abduction of thigh; elevation of 
opposite side of pelvis (2,3); tension of fascia lata and 
iliotibial (Maissat's band, acting with XIV, 6, in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  38 C.F.R. § 4.73, Diagnostic 
Code 5317.  

For injury to Muscle Group XVI (pelvic girdle group 1), a 40 
percent evaluation may be assigned for a severe injury.  
Pelvic girdle group 1 involves: (1) psoas, 
(2) iliacus, and (3) pectineus.  The function of this group 
involves flexion of the hip (1, 2, 3).  38 C.F.R. § 4.73, 
Diagnostic Code 5316.

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55 (2008).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2008).  Under Diagnostic Codes 5301 to 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  38 C.F.R. § 4.56(d) (2008).

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3) (2008).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4) (2008).

If they happen to be present, the following would also be 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intramuscular trauma and explosive effect of missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The service treatment records disclose that the Veteran 
sustained gunshot wounds of the right hip in June 1969.  
There were entry and exit wounds.  Debridement was performed.  
There was no artery or nerve involvement, and no bony injury 
was present.  

When he was examined by VA in June 2004, the Veteran reported 
increasing discomfort in the right hip after periods of long 
walking or driving, with slight instability and weakness of 
the right lower extremity.  He also described easy 
fatigability and lack of endurance of the right lower 
extremity.  An examination revealed that flexion was abnormal 
at 0 to 100 degrees; extension was normal at 0 to 30 degrees; 
adduction was normal at 0 to 25 degrees; abduction was normal 
at 0 to 45 degrees; external rotation was abnormal at 0 to 45 
degrees; and internal rotation was abnormal at 0 to 30 
degrees.  The examiner noted the Veteran had discomfort to 
manipulation of the hip to all maneuvers.  His gait was 
somewhat halting with a limp to the right.  

The Veteran was again examined by the VA in March 2006.  The 
Veteran said he had flare-ups about once every two weeks, and 
that they lasted for one to two days.  The major functional 
impact was pain, and he also had some limitation of motion of 
the right hip during flare-ups.  An examination revealed no 
loss of deep fascia, muscle substance or atrophy.  The 
examiner noted chronic severe pain, easy fatigability, lack 
of endurance and weakness.  It was indicated that the Veteran 
had injury to the pelvic girdle with tissue loss, but no 
muscle herniation.  The examiner added that the joints 
examination was unchanged from June 2004.

It was not until the May 16, 2008 VA examination that the 
findings supported a 50 percent evaluation for the residuals 
of the gunshot wound to the right hip.  At that time, the 
examiner described muscle and tendon damage involving the 
right psoas muscle with decreased ability to lift the right 
leg and flex the extremity.  He indicated that there was 
documented weakness of the psoas muscle.  He also reported 
loss of deep fasica or muscle substance.  The examination 
revealed significantly greater limitation of motion than was 
present on the June 2004 VA examination.  In this regard, the 
Board notes that flexion of the right hip was from 0 to 15 
degrees; extension was from 0 to 10 degrees; abduction and 
adduction were both from 0 to 15 degrees; internal rotation 
was from 0 to 15 degrees; and external rotation was from 0 to 
20 degrees.  There was pain on all movements.  

In sum, the initial clinical evidence of an increase in 
severity of the residuals of the gunshot wound to the right 
hip was on the May 16, 2008 VA examination.  There is no 
basis, therefore, for a higher rating prior to that date.  
The evidence supporting the Veteran's claim consists 
primarily of his statements regarding the severity of the 
residuals of the gunshot wound to the right hip.  The medical 
findings, however, are of greater probative value than the 
Veteran's allegations regarding the severity of his 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent prior to May 16, 2008.

	II.  Residual scarring

A 40 percent evaluation may be assigned for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion, if the affected area or areas exceeds 144 square 
inches (929 sq. cm.).  When the affected area or areas exceed 
72 square inches (465 sq. cm.), a 30 percent evaluation may 
be assigned.  When the affected area or areas exceed 12 
square inches (77 sq. cm.), a 20 percent evaluation may be 
assigned.  Note 2:  A deep scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7801.

When he was originally examined by the VA in February 1973, 
it was reported that the Veteran had a 12 inch x 1 inch scar 
on the right hip, from the groin to the lateral aspect of the 
upper thigh.  

The three VA examinations conducted during the course of this 
appeal have described the veteran's scars in various ways.  
On the June 2004 VA examination, it was reported that the 
Veteran had a scar on the right groin, which was four inches 
in length, and a scar on the right buttock that was 10 inches 
long.  The March 2006 VA examination noted that he had a 
large C-shaped scar over the right groin and anterior thigh, 
measuring 30 centimeters by 1-2 centimeters.  Finally, the 
most recent VA examination revealed an inguinal scar at the 
hip flexion site that measured 4 inches in length, and 1 inch 
in width.  The Veteran also had a scar on the lateral aspect 
of the right hip that was 6 inches in length and 1 inch in 
diameter.  

Although there is some discrepancy in the description of the 
scar, the fact remains that the area of the scar, while 
exceeding 12 square inches, is significantly less than 72 
square inches, which is required for a 30 percent evaluation.  

Thus, the medical findings of record are of greater probative 
value than the Veteran's statements concerning his scars.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an increased rating for 
residual scarring.




ORDER

A rating in excess of 40 percent for residuals of a gunshot 
wound to the right hip, prior to May 16, 2008, is denied.

An increased rating for residual scarring is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


